       Case 5:17-cv-00220-LHK Document 1525 Filed 07/29/19 Page 1 of 2



                       UNITED STATES COURT OF APPEALS                    FILED
                              FOR THE NINTH CIRCUIT                       JUL 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
FEDERAL TRADE COMMISSION,                       No.   19-16122

                   Plaintiff-Appellee,          D.C. No. 5:17-cv-00220-LHK
                                                Northern District of California,
NOKIA TECHNOLOGIES OY,                          San Jose

                   Intervenor-Pending,          ORDER

 v.

QUALCOMM INCORPORATED, A
Delaware corporation,

                   Defendant-Appellant,

SAMSUNG ELECTRONICS COMPANY,
LTD.; et al.,

                   Intervenors.

Before: SCHROEDER, CANBY, and CHRISTEN, Circuit Judges.

      The unopposed motion of Nokia Technologies Oy to intervene (Docket

Entry No. 48) is granted.

      The unopposed motions of ACT ǁ The App Association and MediaTek Inc.

to file amicus briefs in opposition to the motion for stay (Docket Entry Nos. 37,

50) are granted.

      The consent motion of the United States to file a statement of interest

(Docket Entry No. 38) is granted.

AT/MOATT
      Case 5:17-cv-00220-LHK Document 1525 Filed 07/29/19 Page 2 of 2



     All other pending motions will be addressed in subsequent orders.

     The previously established briefing schedule remains in effect.




ATIMOATT                                2                                19-16122
